                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 ERICA LOWERY,
                                                     MEMORANDUM DECISION AND ORDER
 Plaintiff,                                          GRANTING IN PART AND DENYING IN
                                                     PART DEFENDANT’S MOTION TO
 v.                                                  COMPEL ARBITRATION AND TO
                                                     STRIKE PLAINTIFF’S CLASS CLAIMS
 N.A.R., INC.,
                                                     Case No. 2:18-cv-00480-JNP-PMW
 Defendant.
                                                     District Judge Jill N. Parrish


        Before the court is Defendant N.A.R., Inc.’s motion to compel arbitration and to strike

Plaintiff Erica Lowery’s class claims. [Docket 9]. The court GRANTS the request to compel

arbitration and refers to arbitration the request to strike the class claims.

                                          BACKGROUND

        On October 1, 2014, Erica Lowery leased furniture under a rent-to-own agreement. She

financed the transaction through Crest Financial Services, LLC, which maintained a security

interest in the furniture. She signed a lease agreement that defines the parties to the agreement so

as to include any successors and assigns to Crest Financial’s rights under the agreement. On or

about February 16, 2017, Crest Financial assigned Lowery’s obligation to N.A.R., Inc. (NAR) for

collection. On June 13, 2017, NAR sent a notice to Lowery regarding the debt owed. On June 13,

2018, Lowery filed a class action complaint against NAR, alleging violations of the Fair Debt

Collection Practices Act.
       The lease agreement contains an arbitration provision that allows either party to the

agreement to demand arbitration of any claim or dispute arising under the lease. NAR now

demands arbitration. NAR also asks the court to strike Lowery’s class claims.

       Lowery did not file a memorandum in opposition to NAR’s motion. The court therefore

bases its decision on the factual allegations in Lowery’s complaint and in NAR’s motion, as well

as in the exhibits accompanying those filings.

                                              ANALYSIS

I.     MOTION TO COMPEL ARBITRATION

       Section 2 of the Federal Arbitration Act states, in relevant part,

                 [a] written provision in . . . a contract evidencing a transaction
                 involving commerce to settle by arbitration a controversy
                 thereafter arising out of such contract or transaction, or the refusal
                 to perform the whole or any part thereof, . . . shall be valid,
                 irrevocable, and enforceable, save upon such grounds as exist at
                 law or in equity for the revocation of any contract.

9 U.S.C. § 2. This provision reflects the “fundamental principle that arbitration is a matter of

contract.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (citation omitted). In light

of this policy, a court must enforce an arbitration provision as it would any other contractual

provision. Id.

       When determining whether a dispute is governed by an existing arbitration clause, the court

classifies the clause either as narrow or broad. Sanchez v. Nitro-Lift Techs., L.L.C., 762 F.3d 1139,

1146 (10th Cir. 2014). To accomplish this, the court looks for any limiting language in the clause

that restricts arbitration to specific disputes. See id. Language in the clause applying arbitration to

“disputes ‘arising under’ or ‘in connection with’ the agreement” is construed broadly. Id. at 1147.




                                                    2
       The arbitration provision of the lease agreement that Lowery signed is broad. Subparagraph

16(c)(i) of the agreement states “[i]f a lawsuit is filed, the Defending Party may elect to demand

arbitration under this Arbitration Provision of the Claim(s) asserted in the lawsuit. . . . A demand

to arbitrate a Claim may be given in papers or motions in a lawsuit.” Subparagraph 16(b)(ii) defines

“Claim” as “any claim, dispute or controversy . . . that arises from or relates in any way to this

Lease or the Property . . . ; any of our marketing, advertising, solicitations and conduct relating to

this Lease, the Property . . . ; [or] our collection of any amounts you owe . . . .” The same

subparagraph states that “‘Claim’ is to be given the broadest reasonable meaning and includes

claims of every kind and nature.” This arbitration provision is broad because, by its terms, it

encompasses all substantive claims “aris[ing] from or relat[ing] in any way” to the lease

agreement. Further, there is not any language in the provision excluding arbitration of disputes

over the manner in which the creditor collects on the debt. Indeed, the arbitration provision

expressly includes disputes over “collection of any amounts [owed].”

       The arbitration provision notably does not cover “disputes about the validity,

enforceability, coverage or scope” of the provision itself, as stated in subparagraph 16(b)(ii). The

subparagraph goes on to state that “all such disputes are for a court and not an arbitrator to decide.”

But Lowery has not disputed the scope of the arbitration provision inasmuch as she has not filed a

memorandum in opposition to NAR’s motion. Accordingly, there is no dispute that this court has

authority to decide the question of arbitrability and send the case to arbitration. See Belnap v. Iasis

Healthcare, 844 F.3d 1272, 1292 (10th Cir. 2017) (holding that courts decide the issue of

arbitrability unless the arbitration agreement dictates that an arbitrator will decide this issue).

       After classifying the scope of the arbitration clause either as narrow or broad, the court

must determine whether the dispute at bar falls within that scope. Sanchez, 762 F.3d at 1146.
                                                   3
“Where the arbitration clause is broad, there arises a presumption of arbitrability and arbitration

of even a collateral matter will be ordered if the claim alleged implicates issues of contract

construction or the parties’ rights and obligations under it.” Id. (emphasis omitted) (citation

omitted). The claims that Lowery raises in her complaint arise from NAR’s attempt to collect an

amount owed under the lease. This plainly falls within the scope of the arbitration provision, which

includes “dispute[s] . . . aris[ing] from . . . collection of any amounts . . . owe[d].” Thus, Lowery’s

claims are governed by the lease agreement’s arbitration provision. 1

       As a final matter, “[w]hen a contract contains an arbitration clause, there is a presumption

in favor of arbitrability; that is, an order to arbitrate the particular grievance should not be denied

unless it may be said with positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute.” Sanchez, 762 F.3d at 1147–48 (citation omitted).

The arbitration provision of the parties’ lease agreement is reasonably “susceptible of an

interpretation that covers the asserted dispute” because Lowery alleges unfair debt collection

practices and the arbitration provision covers such claims.

       Because the arbitration provision of the parties’ lease agreement governs the dispute at

issue in this suit, the court grants the motion to compel arbitration and dismisses this action.

II.    MOTION TO STRIKE CLASS CLAIMS

       The court declines to evaluate the merits of NAR’s argument that Lowery waived her right

to bring, participate in, or maintain a class action. Having determined that the claims in this action

are subject to an arbitration agreement, the question of whether Lowery has waived those rights



1
 The lease agreement, at paragraph 16(a), gives the signatory the right to reject the arbitration
provision within thirty days of signing. There is no indication in the filings before the court that
Lowery exercised that right.
                                                  4
does not properly lie before this court. See Commc’n Workers of Am. v. Avaya, Inc., 693 F.3d 1295,

1300 (10th Cir. 2012) (“First, courts (rather than arbitrators) must evaluate the threshold question

of whether the parties consented to submit a particular dispute to arbitration. Second, courts

making this determination are not to rule on the potential merits of the underlying claims.” (citation

omitted)). Having elected to arbitrate its dispute with Lowery, NAR may not pick and choose

which issues will be resolved by this court and which will be resolved by an arbitrator. Resolution

of the question regarding the class claims is therefore left to arbitration.

                                  CONCLUSION AND ORDER

       For the foregoing reasons, the court GRANTS NAR’s request to compel arbitration and

DENIES NAR’s request to strike Lowery’s class claims. [Docket 9]. Because this ruling disposes

of the controversy before this court, the court directs the Clerk of Court to close the case.

       DATED March 8, 2019.

                                               BY THE COURT


                                               ______________________________
                                               Jill N. Parrish
                                               United States District Court Judge




                                                   5
